 



Exhibit 10.37
AFFIDAVIT, RELEASE & WAIVER OF CLAIMS
ARTICLE I
CONSIDERATION
     This Affidavit, Release & Waiver of Claims (“Release”) is given to OpenTV,
Inc. (the “Company”) and its affiliates in consideration of the Company’s
agreement to provide me, Scott Wornow, with the following as provided by my
Retention Agreement, dated March 30, 2005 (the “Retention Agreement”), as
modified by this Release, my Stock Option Agreements as modified by the
provisions of this Release, and as otherwise agreed by me and the Company under
the terms set forth herein:

  1.   Payment of my base salary, which is $310,500.00, through the “Termination
Date,” which shall be April 1, 2007 for purposes of this Agreement, subject to
continuance thereof in accordance with paragraph 4 below;     2.   A lump sum
payment, on or before the fifth business day after the Termination Date (or, if
I have not returned this Release to the Company by that date, within five days
after I return a signed Release to the Company), of my vacation time not used as
of the Termination Date to the extent that such vacation time has been accrued
through the Termination Date, calculated based upon my base salary at the
Termination Date, which, based on the information available to the Company, will
consist of 22.21 vacation days resulting in an aggregate payment of $26,523.85;
    3.   A lump sum payment, on or before the fifth business day after the
Termination Date (or, if I have not returned this Release to the Company by that
date, within five days after I return a signed Release to the Company), of all
business expenses reimbursable to the extent not theretofore paid, understanding
that any business expenses for which reimbursement has not been requested on or
before the day immediately preceding the Termination Date, will be reimbursed to
me in accordance with normal Company business practices as in effect as of the
Termination Date;     4.   Continuation of my base salary, payable in accordance
with normal Company payroll practices in effect on the Termination Date, until,
and including the payment period ending on, September 30, 2007 (such date being
referred to as the “End Date”), understanding that the Company will not deduct
from my base salary for my healthcare coverage during that period since I will
be entitled to COBRA coverage that I will pay directly, and for which I will be
reimbursed in accordance with paragraph 5 below. My base salary continuation
shall not be extended beyond the End Date for any reason, including in the event
of any Change in Control of the Company prior to that date;     5.   For the
period beginning on the Termination Date and ending on the End Date (or such
earlier date as I receive alternative health coverage with comparable coverage
levels), reimbursement through a gross-up of my base salary payments referred to
in paragraph 4 above of the full difference between (A) monthly COBRA payments
actually made by me for continued health benefits (which includes medical,
dental and vision coverage) during such period (consistent with the level of
health benefits to which I was entitled as of the Termination Date) and (B) the
amount I would have paid for health coverage for myself and my dependents under
the Company’s health plan had I remained an employee of the Company during such
period (the difference between (A) and (B) expected to be approximately $829.39
per month). I agree to provide the Company with prompt notice

 



--------------------------------------------------------------------------------



 



    of the effective date of any alternative health coverage that has comparable
coverage levels as the Company’s plan. Prepayment by the Company on or before
the Termination Date, for the period from the Termination Date through the
period ending on the End Date, of the full costs of my Life Insurance and
Accidental Death & Dismemberment Policies, so that such coverages, as in effect
as of the Termination Date, remain effective through the End Date, understanding
that such Policies are, thereafter, “portable” in accordance with their
respective terms;

  6.   Payment of your 2006 bonus, in cash, in the amount of $108,675.00 on the
earlier of (x) the date on which 2006 bonus payments are made to rank and file
employees of the Company or (y) the Termination Date. I understand that I will
not be entitled to any discretionary bonus for 2007;     7.   Continued vesting
of options granted to me under the Plan (as defined in the Retention Agreement)
in the manner set forth in Exhibit A hereto;     8.   The right to exercise
vested stock options granted to me under the Plan in the manner set forth in
Exhibit A hereto; and     9.   The opportunity to provide consulting services to
the Company, to the extent that I am available and the Company requests my
services, as contemplated in Article V below.

     All payments referred to in the preceding Sections 1 through 9 of this
Article I, inclusive, will be made by the Company subject to any and all
applicable payroll deductions, including payment of applicable withholding
taxes. I understand that I am fully responsible for any and all taxes that may
be imposed on me pursuant to Section 409A of the Internal Revenue Code of 1986,
as amended, in respect of any deferred compensation that I may be deemed to
receive hereunder.
     I acknowledge that effective from the day immediately succeeding the End
Date, I shall be responsible for the payment of any premiums associated with
continuation of my health insurance under the provisions of COBRA, subject to
the Company’s agreement to reimburse me for those costs for the period, and in
the manner, set forth in paragraph 5 above. The entitlement under COBRA shall
not be extended in any way by virtue of any terms of this Release.
     I acknowledge that I have been both encouraged and given the opportunity to
discuss this document with counsel of my own choosing.
     I understand that the consideration described in this Release includes
various benefits for which I am not eligible unless I elect to sign and return
to the Company, and I do not revoke, this Release. I understand that I have
forty-five days (45) days from receipt of this Release to consider whether I
wish to accept these additional benefits in exchange for executing this Release.
I understand that I may sign this document sooner, and if I do so, I acknowledge
with my signature that the decision to sign was mine and mine alone and that, as
a result, I voluntarily have waived the 45-day consideration period referred to
in the preceding sentence. I also understand that even if I do sign and return
this Release to the Company, I may change my mind and revoke this Release and
forego the Release consideration as described in this Release,

-2-



--------------------------------------------------------------------------------



 



provided I notify Human Resources in writing via confidential fax at
(415) 962-5362 within seven (7) days of my signing and returning this Release to
the Company that I wish to revoke this Release and that I no longer want any of
the benefits to referred to in this Release which would not otherwise be
expressly provided under the terms of my Retention Agreement in connection with
my termination.

ARTICLE II
RELEASES
     In consideration of the Company entering into this Release and the
consideration provided to me hereunder, I, on behalf of my heirs, spouse and
assigns, hereby completely release and forever discharge the Company, together
with its past and present affiliates, agents, officers, directors, shareholders,
employees, attorneys, insurers, successors and assigns (collectively referred to
as the “Company Releasees”, which term shall include, without limitation and for
the avoidance of doubt, OpenTV Corp. and OpenTV, Inc.), from any and all claims,
of any and every kind, nature and character, known or unknown, foreseen or
unforeseen, based on any act or omission occurring prior to the date of my
signing this Release, including but not limited to any claims arising out of my
offer of employment, my employment or termination of my employment with any
Company Releasee, and, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty and breach of duty under applicable
state corporate law. Subject to the terms of this Agreement, I expressly agree
and consent to the termination of my employment effective as of the Termination
Date. This Release shall also constitute my resignation, effective immediately,
from all officer and director positions that I hold with the Company or any of
its subsidiaries or affiliates; I understand that if any additional
documentation is required to effect those resignations, I shall execute such
documentation as may be reasonably requested by the Company. The matters
released include, but are not limited to, any claims under federal, state or
local laws, including claims arising under the federal Age Discrimination in
Employment Act or the Older Workers Benefit Protection Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of
1991, the Employee Retirement and Income Security Act of 1974 (“ERISA”), the
Americans with Disabilities Act, the Worker Adjustment and Retraining Act and
applicable regulations and the California Fair Employment and Housing Act or any
similar state or local law, and any claims for attorneys’ fees and costs. The
only exceptions are any claims I may have: (i) for unemployment or workers
compensation; (ii) to enforce the terms of this Release against the Company; and
(iii) with respect to obligations of the Company, if any, that are contemplated
by their terms to survive my Retention Agreement and Stock Option Agreements,
and which are not otherwise superseded by the terms of this Release.
     I understand and agree that this Release extinguishes all claims, whether
known or unknown, foreseen or unforeseen, occurring prior to the date of my
signing this Release, except for those claims expressly described above. I
expressly waive any rights or benefits under Section 1542 of the California
Civil Code, or any similar state or local law. California Civil Code
Section 1542 provides as follows:

    “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,

-3-



--------------------------------------------------------------------------------



 



    which if known by him must have materially affected his settlement with the
debtor.”

     I fully understand that, if any fact with respect to any matter covered by
this Release is found hereafter to be other than or different from the facts now
believed by me to be true, I expressly accept and assume that this Release shall
be and remain effective, notwithstanding such difference in the facts.
     I represent that I have no complaint, charge, grievance, lawsuit, or any
other action of any kind pending against any Company Releasee. I promise that
neither I nor anyone acting on my behalf will assert or file any complaint,
charge, grievance, lawsuit, or action of any kind against any Company Releasee,
which is based in any way, in whole or in part, on facts or circumstances
arising, or alleged to have arisen, on or before the last date of execution of
this document. I further promise that if any agency, person, or court, on my
behalf, assumes jurisdiction over any such complaint, charge or grievance naming
me as a plaintiff, complainant, charging party or grievant against any Company
Releasee, I will explain to the agency, person, or court the effect of this
Release and request that the complaint, charge, or grievance be dismissed.
     I acknowledge that I will continue to be bound by any obligations under any
confidential or proprietary information, inventions assignment or non-disclosure
agreement or other similar agreement that I have signed during my employment,
including those provisions set forth in my Retention Agreement, which remain
effective notwithstanding this Release.
     In consideration of my release as set forth above, the Company hereby
completely releases and forever discharges me from any and all claims, of any
and every kind, nature and character, based on any act or omission occurring
prior to the date of my signing this Release, that are, in each such case, known
to the Company as of the date of this Release. The Company represents that it is
not aware of any known claims that it may have against me as of the date of this
Release.
ARTICLE III
COMPANY PROPERTY
     As of the date of this Release, I confirm that I have returned to the
Company any and all confidential information (in whatever medium recorded),
including all copies, reproductions, compilations, summaries, analyses, or other
documents containing or reflecting my or other Company representatives’ use of
any confidential information, as well as all Company property, including without
limitation, all computers, cell phones, pda’s, Blackberrys or other equipment or
devices, all files and records, regardless of the media and all copies thereof,
except (i) only files of a personal nature, such as Retention Agreements,
benefits information, option agreements, etc., (ii) files and property that I
have been specifically authorized by the Chief Executive Officer to retain
(provided that I will promptly return any of these files and property upon
request) and (iii) my Hewlett-Packard notebook computer, related docking station
and video display terminal and Blackberry personal digital assistant as agreed
by the Chief Executive Officer (provided that confidential Company information
is deleted therefrom). Notwithstanding the return of the confidential
information, I shall continue to be bound by the obligations of

-4-



--------------------------------------------------------------------------------



 



confidentiality contained in my Retention Agreement. I further represent that I
have not recreated or delivered to anyone else any confidential information and
that I will not recreate or deliver to anyone else any confidential information,
and that I have not used, nor will I use, any confidential information for the
benefit of myself, any future employer, or any other third party. If, and to the
extent, that I perform consulting services for the Company, I understand that I
may receive confidential information regarding the Company, and I will continue
to hold that confidential information in a manner consistent with the manner in
which I held confidential information while an employee of the Company.
ARTICLE IV
NONDISPARAGEMENT AND DESTRUCTIVE ACTS
     I agree not to impugn the business of the Company and its affiliates,
including use of disparaging or defamatory statements toward the Company and its
affiliates, or their respective past or present officers, directors, employees,
consultants and advisors. I will not interfere with the Company’s relationship
with its prospective or current customers, suppliers or partners in any way that
would be detrimental to the Company, nor cause any services to be delayed.
     I acknowledge that I have not committed nor will I commit, directly or
indirectly, any destructive action against the Company and its affiliates or the
property of the Company and its affiliates, including, but not limited to,
gaining or allowing unauthorized access to or introducing viruses or bugs into
their products, computer systems or networks.
ARTICLE V
CONSULTING ARRANGEMENTS
     I understand that the Company may request that I consult on various matters
after the Termination Date, but that neither the Company nor I have any
obligation to undertake such a relationship or to continue any such relationship
after it has commenced. Any consulting arrangements will be subject to mutual
agreement by the Company and me on scope of services and terms of compensation.
ARTICLE VI
MISCELLANEOUS
     This Release constitutes the entire agreement between the Company and me
with respect to any matters referred to in this Release.
     This Release supersedes any and all of the other agreements between the
Company and me, except for continuing obligations under my Employee Proprietary
Information and Inventions Agreement (the “Employee Inventions Agreement”). The
Company confirms that my termination is being effected without cause, and that
the non-competition provisions set forth in my Retention


-5-



--------------------------------------------------------------------------------



 



Agreement and Stock Option Agreements are, therefore, not applicable or
effective any longer. In the event of any conflict between the terms of this
Release and my Retention Agreement or Stock Option Agreements, the terms of this
Release shall control and supersede the similar provisions set forth in my
Retention Agreement and Stock Option Agreements.
     No other consideration, agreements, representations, oral statements,
understandings or course of conduct which are not expressly set forth in this
Release should be implied or are binding. I am not relying upon any other
agreement, representation, statement, omission, understanding or course of
conduct which is not expressly set forth in this Release. I understand and agree
that this Release shall not be deemed or construed at any time or for any
purposes as an admission of any liability or wrongdoing by either myself or any
Company Releasee. I also agree that to the extent that any term, condition or
provision of this Release is held to be invalid, illegal or otherwise
unenforceable under applicable law, then such term, condition or provision shall
be deemed amended only to the extent necessary to render such term, condition or
provision enforceable under applicable law, preserving to the fullest extent
possible the intent and agreements of the parties set forth herein; in the event
that such term, condition or provision cannot be so amended as to be enforceable
under applicable law, then such term, condition or provision shall be deemed
excluded from this Release and the other terms, conditions and provisions hereof
shall remain in full force and effect as if such unenforceable term, condition
or provision had not been included herein.
     The terms and conditions of this Release shall be interpreted and construed
in accordance with the internal laws of the State of California, without regard
to the principles of the conflict of laws thereof. The terms and conditions of
this Release shall inure to the benefit of and be binding upon the respective
successors and assigns of the Company.
     I have read this Release and understand all of its terms. I further
acknowledge and agree that this Release is executed voluntarily and with full
knowledge of its legal significance. I also understand and agree that if any
suit is brought to enforce the provisions of this Release, the prevailing party
shall be entitled to its costs, expenses, and attorneys’ fees as well as any and
all other remedies specifically authorized under the law.
[Remainder of Page Intentionally Left Blank]


-6-



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF RELEASE
     I HAVE CAREFULLY READ THE FOREGOING AND UNDERSTAND, APPROVE AND VOLUNTARILY
AGREE TO THE TERMS OF THE RELEASE IN EXCHANGE FOR THE ADDITIONAL BENEFITS
PROVIDED FOR HEREIN TO WHICH I WOULD OTHERWISE NOT BE ENTITLED.

         
Dated: March 13, 2007
      /s/  Scott Wornow
 
       
 
  SCOTT WORNOW           Dated: March 13, 2007   OPENTV, INC.
 
       
 
  By:   /s/  Shum Mukherjee
 
         
 
  Name:   Shum Mukherjee  
 
  Title:   Chief Financial Officer

-7-



--------------------------------------------------------------------------------



 



ATTACHMENT 1
CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS, ASSIGNMENT OF RIGHTS
California Labor Code § 2870. Invention on Own Time — Exemption from Agreement.

(a)   Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

  (1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.     (2)   Result from any work
performed by the employee for the employer.

(b)   To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Stock Options
Notwithstanding anything to the contrary contained in each of the Stock Option
Agreements governing the stock options referred to below, the vesting term (and
the period through which vesting shall continue) and exercise period for the
option grants to Mr. Wornow identified in the table below shall be modified (and
the relevant Stock Option Agreements shall be deemed so modified and amended,
without further action, to reflect such modifications ) as follows:

                                End of Vesting                     Term (end
date                     through which                     options will        
  Exercise Period         continue to vest,           (date through        
unless earlier           which vested         vested in   Vested       options
may be         accordance with   Options as of       exercised after Option
Grant Number of existing   the End of       end of vesting Date Options  
schedule)   Vesting Term   Exercise Price   term)
10/27/2003
45,000   9/30/2007   22,500   $4.59   12/31/2007
3/23/2004
40,000   9/30/2007   20,000   $2.99   12/31/2007
3/31/2005
100,000   9/30/2007   62,500   $2.84   12/31/2007
4/4/2006
50,000   9/30/2007   18,625   $2.84   12/31/2007

